*262ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.*
|, The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent practiced law while ineligible to do so. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Lorraine A. Dupont, Louisiana Bar Roll number 1051, be suspended from the practice of law for a period of six months, followed by a one-year period of unsupervised probation, which shall commence from the date respondent and the ODC execute a formal probation plan.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.

 Chief Justice Kimball not participating in the opinion.